Citation Nr: 1129832	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  07-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for joint pain/arthralgia affecting the back, legs, hips, and joints, with fatigue in the legs.  

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for impotence.

4.  Entitlement to service connection for depression.

5.  Entitlement to an initial increased disability rating for hepatitis C, currently rated as 10 percent disabling.

6.  Entitlement to an initial compensable disability rating for fibrosis of the liver and impaired liver function.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This appeal comes before the Board of Veterans Appeals (Board) from RO decisions in August 2006 and August 2007.

The Veteran presented sworn testimony in support of his appeal during a September 2009 hearing before the undersigned Veterans Law Judge.  In March 2010, the Board remanded the appeal for further evidentiary development.  Such development has been completed, as to the decisions reached below.  Pursuant to the new evidence obtained, the RO granted service connection for fibrosis of the liver and impaired liver function in a March 2011 decision.  

The issues of entitlement to an initial increased disability rating for hepatitis C and entitlement to initial increased disability rating for fibrosis of the liver and impaired liver function are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Arthralgia as a symptom of hepatitis C is already being compensated, as part of the Veteran's 10 percent disability rating for hepatitis C.  

2.  Joint pain/arthralgia affecting the back, legs, hips, and joints, with fatigue in the legs, a respiratory disorder, impotence, and depression were not initially incurred during service or initially manifested within one year of the Veteran's discharge from service, and are not shown to be proximately caused by or aggravated by hepatitis C.


CONCLUSIONS OF LAW

1.  Granting service connection and a separate disability rating for arthralgia would constitute prohibited pyramiding.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 4.114, Diagnostic Code 7354 (2010).  

2.  Service connection for joint pain/arthralgia affecting the back, legs, hips, and joints, with fatigue in the legs, a respiratory disorder, impotence, and depression is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his joint pain/arthralgia affecting the back, legs, hips, and joints, with fatigue in the legs, depression, respiratory symptoms, and impotence are secondary to his hepatitis C, in that they represent complications of the disease itself, or side effect of medication taken for the hepatitis C.  He requests service connection on this basis.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with this information in letters issued in April 2003 and November 2007, prior to the initial adjudications of his claims.

The Veteran's service treatment records and VA medical records have been obtained.  Although the RO requested that he provide information regarding his medical care after his discharge from service and before he was accepted into the VA medical system in 2004, he has not done so.  Emergency records from the Hennepin County Medical Center have been submitted.  The Veteran has been provided with multiple VA medical examinations.  As noted above, he provided sworn testimony during a September 2009 hearing on appeal.  He and his representative have presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records reflect various acute injuries and complaints, as well as a pre-service knee injury.  However, upon the general medical examination conducted upon his discharge from service in 1978, his spine, musculoskeletal system, upper and lower extremities, feet, lungs and chest, psychiatric and genitourinary systems were deemed to have been normal upon clinical examination.  Thus, service connection for any of the claimed disabilities on a direct basis is not warranted.  Furthermore, we observe that there is no evidence of arthritis within one year of the Veteran's discharge from service.  Thus, there is no basis to apply the legal presumption that arthritis had its inception during service.

As explained above, the Veteran's claim is of proximate causation; that his current problems are caused by or related to his service-connected hepatitis C.  Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  In support of his contentions, the Veteran testified that joint pain/arthralgia, depression, and impotence are either side effects of Interferon/Ribavirin treatments or are caused directly by the hepatitis C.  Medical records show that in 2004, the Veteran attempted treatment with  Interferon/ Ribavirin, but stopped after two months, due to "intolerable side effects."  

The veteran's hearing testimony is deemed helpful to the Board and credible insofar as it comports with the medical evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this regard, we note that the VA has attempted to substantiate the Veteran's contentions as to the etiology of his symptoms and disabilities.  However, his contentions themselves do not carry probative weight in the analysis of his claims, because he is not shown to possess the medical expertise necessary to render an authoritative medical opinion.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

	Joint pain/arthralgia

With regard to the Veteran's claims for entitlement to service connection for joint pain/arthralgia affecting the back, legs, hips, and joints, we observe that the presence of arthralgia is one of the factors to be considered in the rating criteria for the evaluation of hepatitis C.  Thus, proper rating of the Veteran's hepatitis C will encompass consideration of arthralgia as a symptom of hepatitis C.  In other words, arthralgia as a symptom of hepatitis C is already being compensated, as part of the Veteran's 10 percent disability rating for hepatitis C.  Granting service connection and a separate disability rating for arthralgia would thus constitute prohibited pyramiding.  38 C.F.R. § 4.14.  "The rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Review of the medical evidence reveals that in addition to general joint pain and arthralgia, the Veteran carries diagnoses of osteoarthritis of both hips, both knees, and his lumbar spine.  However, medical opinions rendered by VA examiners in March 2009 and September 2010 are both to the effect that these disabilities are less likely than not caused by, aggravated by, or otherwise related to his hepatitis C or treatment for hepatitis C.  The September 2010 VA examiner also ruled out a diagnosis of fibromyalgia.  

Thus, the preponderance of the evidence is against the grant of service connection for back, legs, hips, and joints, with fatigue in the legs, as separate from the compensation already in effect for arthralgia as one of the factors to be considered in the rating criteria for the evaluation of hepatitis C.  No basis for a separate grant of service connection has been substantiated, and the medical evidence is against any other causal connection to the Veteran's hepatitis C.

	A respiratory disorder

The medical evidence of record reflects that the Veteran is a long-time smoker, with smoking-related lung disease.  The March 2009 VA examiner explained that there is no cause and effect relationship between hepatitis C and breathing issues, concluding that it is less likely his respiratory disorder is caused by hepatitis C.  Similarly, the September 2010 VA examiner opined that the Veteran has chronic obstructive pulmonary disease which is caused by the Veteran's forty-five year history of smoking, with no relationship to hepatitis C.  There is no medical evidence whatsoever supporting the Veteran's claim that secondary service connection is warranted for a respiratory disorder.  Thus, the preponderance of the evidence is against the claim and the benefit sought must be denied.

	Impotence

During the March 2009 psychiatric examination, the Veteran reported that his libido was unchanged.  During the September 2010 psychiatric examination, he reported that his libido was "up and down."  During the September 2010 VA general medical examination, he reported having had erectile dysfunction for five years, although he gets an erection twice a week and is able to penetrate and ejaculate.  The remainder of his VA medical records are negative for complaints or treatment for impotence or erectile dysfunction.

The report of the March 2009 VA general medical examination includes the examiner's comment that, "I could not find any significant evidence in the literature for the association of protracted erectile dysfunction [following] the use of [antiviral drugs] or associated with hepatitis C."  The September 2010 examiner opined that the Veteran's erectile dysfunction is of mild severity and is less likely to be secondary to or aggravated by the Veteran's service-connected disabilities.  Thus, the preponderance of the evidence is against the claim and the benefit sought must be denied.

	Depression

The Veteran has a decades-long history of substance abuse, dating back before his entry into service, and including multiple drugs and alcohol.  Although his own statements to medical providers are conflicting in nature, he has reported abusing cocaine as recently as 2004 and consuming more than a gallon of hard liquor daily as recently as 2010.  His VA medical records are replete with reports of prescription-drug seeking behavior, and he has been placed on the VA's opiate-restriction list.  

Review of his recent VA mental health records reveals a complicated history.  No psychiatric diagnoses or treatment are reflected in his early VA medical records, which primarily reflect treatment for hepatitis.  In July 2004, when he was cleared to start antiviral therapy, treatment notes reflect that he reported a seven-month abstinence from alcohol, and a six-month hiatus from other drug use.  Urine screens were negative.  He started the antiviral treatment in September 2004, but complained of side effects including joint pain in his back and hips, and mood swings.  He denied depression, but complained of irritability.  An anti-depressant medication was added to his medication regimen, as were additional pain medications.  It is unclear whether the prescription was given by the physicians who were overseeing his antiviral therapy in response to his complaints of mood swings, or whether he was actually given a diagnosis of depression.  The Veteran self-discontinued the antiviral medications after eight weeks, however, due to "intolerable side effects," which unfortunately for our purposes were not further specified in his medical records, as he simply failed to return to the VA, and the description of having discontinued due to side effects appears in a summary dated more than a year afterwards.  It does not appear that his prescription for depression medication was renewed after 2004, however.

A December 2008 nursing note reflects that a depression screen was suggestive of moderate depression.  The reports of VA examinations conducted in March 2009 and September 2010 contain clear opinions to the effect that the Veteran's currently-diagnosed depression related to adjustment disorder is not linked to his hepatitis C.  According to the report of a March 2009 VA psychiatric examination for purposes of compensation, the examiner assigned a diagnosis of adjustment disorder with depressed mood, and provided the following explanation:  "[The Veteran's claims file] was available and reviewed.  Based on the information of record and that gained during this examination, in my opinion, depression precipitated by interferon and ribaviron resolved as expected after they were discontinued."  The report of a September 2010 psychiatric examination reflects a diagnosis of depressive disorder, which the examiner explained represented "a maturation of his adjustment disorder."  

In short, no proximate causation relationship between depression and hepatitis C is shown in the evidence of record.  As above, the Veteran himself is not shown to have the credentials necessary to render an authoritative opinion on the matter.  The medical professionals who have reviewed the question have opined that depression is not caused by or related to hepatitis C.  
  
However, one possible theory of entitlement remains.  A seminal Court case stands for the proposition that the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 2009 examiner's explanation that "depression precipitated by interferon and ribaviron resolved as expected after they were discontinued," triggers review for whether service connection for temporary depression may be warranted under McClain.  However, McClain does not apply in this case because no claim for service connection for depression was pending at the time the Veteran was experiencing medication-related depression.  His eight weeks of antiviral treatment took place in September and October 2004, while he filed the instant claim for secondary service connection in October 2006, more than two years subsequent to the brief episode of medication-related depression, which then "resolved as expected."  Thus, there was no claim pending at a point when the Veteran had a potentially-related disability.

In sum, the preponderance of the evidence is against the claim for service connection for depression and the benefit sought must be denied.





Continued on next page


ORDER

Service connection for joint pain/arthralgia affecting the back, legs, hips, and joints, with fatigue in the legs is denied.  

Service connection for a respiratory disorder is denied.

Service connection for impotence is denied.

Service connection for depression is denied.


REMAND

	Hepatitis C

In the Board's March 2010 remand, we requested that recent VA treatment reports be obtained and that the veteran should be afforded a VA examination to identify all current symptoms and impairment resulting from hepatitis C.  Although VA treatment reports were obtained, no examination was performed.  Review of the evidence of record reveals that the information required for adequate rating of the Veteran's hepatitis C is not available on a piecemeal basis elsewhere.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development previously ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Therefore, upon remand, the Veteran's VA treatment records should again be updated for the file, and the Veteran should be scheduled for a VA examination to identify all current symptoms and impairment resulting from hepatitis C.

We note that because the veteran has perfected an appeal as to the assignment of the initial rating for hepatitis C following the initial award of service connection, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the period of time at issue is from December 2002 until the present.

	Fibrosis of the liver

As noted above, pursuant to the Board's March 2010 remand, the RO granted service connection for fibrosis of the liver and impaired liver function in a March 2011 decision.  In written argument of May 2011, the Veteran's representative, who is authorized to file a notice of disagreement on the Veteran's behalf, expressed disagreement with the noncompensable disability rating assigned.  38 C.F.R. § 20.301.  The written argument was received at the Board after the Veteran had been notified that his appeal would be transferred to the Board.  38 C.F.R. § 20.300.  The Board therefore finds that the May 2011 argument constitutes a notice of disagreement with the May 2011 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  See 38 C.F.R. §§ 20.201, 20.302.  The RO has yet had the opportunity to issue a statement of the case however.  

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over the issue of entitlement to an initial compensable disability rating for fibrosis of the liver and impaired liver function, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all records of VA medical treatment afforded to the veteran by the Chicago VA medical system from September 2010 to the present for inclusion in the file.

2.  After obtaining the records requested above, the veteran should be afforded a VA examination to identify all current symptoms and impairment resulting from hepatitis C.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The complete rationale for all conclusions reached and opinions expressed should be fully explained.

3.  After the development requested above has been completed, the RO should again review the record reflecting the status of the Veteran's hepatitis C from December 2002 until the present.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

4.  The RO should furnish the Veteran with a statement of the case pertaining to the issue of entitlement to an initial compensable disability rating for fibrosis of the liver and impaired liver function.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


